Case: 21-10401      Document: 00516138236         Page: 1    Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 20, 2021
                                  No. 21-10401                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Roberto Arenas-Tellez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-331


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Roberto Arenas-Tellez appeals the 24-month, within-guidelines range
   sentenced imposed upon his guilty plea to illegal reentry following
   deportation. He contends that the district court procedurally erred by failing
   to adequately explain its sentence in light of his nonfrivolous arguments for a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10401      Document: 00516138236          Page: 2   Date Filed: 12/20/2021




                                    No. 21-10401


   below-guidelines range sentence. The Government moves for summary
   affirmance, asserting that Arenas-Tellez’s appeal of the district court’s
   sentence explanation is foreclosed by United States v. Coto-Mendoza, 986 F.3d
   583 (5th Cir. 2021), cert. denied, 2021 WL 4508433 (Oct. 4, 2021) (No. 20-
   8439). Alternatively, the Government seeks an extension of time to file a
   merits brief.
          Arenas-Tellez’s challenge to his sentence is not so clearly foreclosed
   by circuit precedent as to warrant summary affirmance. We therefore
   DENY the motion for summary affirmance. Because this case may be
   resolved without further briefing, we also DENY, as unnecessary, the
   Government’s alternative motion for an extension of time.
          The record reflects that the district court listened to Arenas-Tellez’s
   arguments but “simply found these circumstances insufficient to warrant a
   sentence lower than the Guidelines range.” Rita v. United States, 551 U.S.
   338, 358 (2007). Despite its terseness, the district court’s explanation
   suffices to show that it considered the parties’ arguments and had a reasoned
   basis for its sentence. See United States v. Rouland, 726 F.3d 728, 732 (5th
   Cir. 2013). Accordingly, Arenas-Tellez fails to show plain error. See Puckett
   v. United States, 556 U.S. 129, 135 (2009); United States v. Whitelaw, 580 F.3d
   256, 259 (5th Cir. 2009).
          The judgment is AFFIRMED.




                                         2